Exhibit 10(xx)

 

  

Alcoa

390 Park Avenue

New York, New York 10022 USA

 

Alain J.P. Belda

Chairman and Chief Executive Officer

February 15, 2008

Mr. Klaus Kleinfeld

Alcoa Inc.

390 Park Avenue

New York, New York 10022

Dear Klaus:

As President and Chief Operating Officer, you are a key part of the senior
executive management team of Alcoa Inc. (the “Company”). The business
relationships you have developed both inside and outside of the Company, your
knowledge of the Company’s business affairs and your management experience are
all of great importance to the Company, and I value your continuing
contributions. As I am sure you can also appreciate, it is important to the
Company’s future success that you, me and the other members of the senior
executive leadership team are able to enhance our ability to increase
shareholder value, and if necessary, to ease transitions when it is in the best
interest of the Company to do so. Accordingly, it is my pleasure to be able to
provide you with this letter agreement (the “Agreement”) which sets forth the
terms of an arrangement between you and the Company concerning your continuing
and post-employment obligations.

Voluntary Resignation or Retirement

You may terminate your employment relationship with the Company by voluntarily
resigning or by retiring. If you wish to resign or retire, you will provide the
Company with at least three (3) months’ advance written notice (the “Notice
Period”), after which the following conditions shall apply:

A. The Company Accepts Your Notice of Resignation or Retirement. If the Company
accepts your notice to resign or retire, your active service with the Company
will be terminated at the end of the Notice Period. Except for the lump sum
payment upon your execution of the release attached as Exhibit A (the “Release
Agreement”) and discussed in paragraph C, subsequent to the Notice Period there
will be no further compensation paid by the Company.

During the Notice Period, the Company may in its sole discretion, assign you
such duties as it sees fit, or elect to advance your resignation or retirement
date. Should



--------------------------------------------------------------------------------

the Company advance your resignation or retirement date, the Company will
continue to pay your base salary through the Notice Period.

B. The Company Requests You to Extend Your Notice Period. If the Company at it
sole discretion, desires that you stay longer than the Notice Period, at the
Company’s request and with your mutual agreement, the Notice Period will be
extended for an additional agreed upon period of time (the “Extended Notice
Period”). The Extended Notice Period will not exceed twenty-four (24) months.

During either the Notice Period or the Extended Notice Period, the Company may
in its sole discretion, assign you such duties as it sees fit, or elect to
advance your resignation or retirement date. Should the Company advance your
resignation or retirement date, the Company will continue to pay your base
salary through the Notice Period and the Extended Notice Period. If you fulfill
your obligations as set forth in this Agreement, continue to work through the
Extended Notice Period and you execute the Release Agreement, following the date
of your resignation or retirement the Company will continue to pay you your
monthly base salary as of your last day of employment with the Company, less any
amounts required or authorized to be withheld by law, for a period which is
equivalent to the Extended Notice Period (“Salary Equivalent”). The Salary
Equivalent will be paid in lieu of any other involuntary separation benefits,
severance payments or any other such payments which you may be eligible to
receive from the Company. It is also understood that the Salary Equivalent will
not be paid to you in the event that you receive severance pay and benefits
under the Company’s Change in Control Severance Plan. In addition, if you
fulfill the aforementioned obligations, you will be provided with additional
pension accrual equivalent to the Extended Notice Period. Upon your retirement,
your retirement benefit will be calculated as if you had the additional pension
accrual. The additional pension benefit as calculated under the plan will be
paid to you as a non-qualified retirement benefit. After your resignation or
retirement at the end of the Extended Notice Period you will also be provided
with continued healthcare benefits for a period equivalent to the Extended
Notice Period.

C. Severance. In conjunction with your execution of the Release Agreement, the
Company shall pay you a lump sum payment in an amount equal to $50,000.00 (the
“Severance Payment”), less all amounts required to be withheld by law. The
Release Agreement will become effective pursuant to its terms.

 

2



--------------------------------------------------------------------------------

Involuntary Termination

The Company may terminate your employment for any reason, including with or
without Cause.

Any voluntary termination of your employment will be deemed an involuntary
termination of your employment “without Cause” under this Agreement (a
“Qualifying Termination”) if such resignation occurs during the thirty (30) day
period following the date on which the current Chief Executive Officer and
Chairman retires and you are not immediately thereafter appointed to succeed him
as Chief Executive Officer and Chairman of the Board; provided, the appointment
of a non-executive Chairman of the Board at any time will not constitute a basis
for a Qualifying Termination provided that you, at such time as you then are or
thereafter become the Chief Executive Officer, report directly to the Board.

If you are involuntarily terminated or if a Qualifying Termination has occurred,
the following conditions shall apply:

A. Involuntary Termination with Cause. In the event that it is determined by the
Company that your active service will be terminated for reasons which in its
sole discretion constitute Cause, your service will be immediately terminated
and there will be no further compensation paid by the Company.

For purposes of this Agreement, “Cause” shall have the following meaning:
(i) any refusal by you to follow the lawful directives of the Board, or while
you are Chief Operating Officer, the lawful directives of the Chief Executive
Officer, which are consistent with the scope and nature of your duties and
responsibilities; (ii) your conviction of, or plea of guilty or nolo contendere
to a felony or of any crime involving moral turpitude, fraud or embezzlement;
(iii) any gross negligence or willful misconduct in the conduct of your duties;
(iv) any material breach of any one or more of the restrictive covenants as are
applicable to senior executives of the Company as of October 1, 2007, including
without limitation, the restrictive covenants under this Agreement; or (v) any
violation of any statutory or common law duty of loyalty to the Company or any
of its subsidiaries; provided, no act or omission shall be “willful” if
conducted in good faith and with a reasonable belief that such conduct was in
the best interests of the Company.

B. Involuntary Termination without Cause or a Qualifying Termination. In the
event that a Qualifying Termination event has occurred or it is determined by
the Company that your active service will be terminated for reasons, which in
its sole discretion are without Cause, and you fulfill your obligations as set
forth in this

 

3



--------------------------------------------------------------------------------

Agreement, and execute the Release Agreement, the Company shall pay you an
amount equivalent to your base salary plus your target annual bonus as of your
last day of employment with the Company, less any amounts required or authorized
to be withheld by law, for a period of two (2) years following your termination
date (“Salary Continuance”). The Salary Continuance will be paid in lieu of any
other involuntary separation benefits, severance payments, or any other such
payments which you may be eligible to receive from the Company. It is also
understood that the Salary Continuance will not be paid to you in the event that
you receive severance pay and benefits under the Company’s Change in Control
Severance Plan. In conjunction with your execution of the Release Agreement, the
Company shall pay you the Severance Payment. In addition, if you fulfill the
aforementioned obligations, you will be provided with two (2) additional years
of pension accrual. Upon your retirement, your retirement benefit will be
calculated as if you had two additional years of pension accrual. The additional
pension benefit as calculated under the plan will be paid to you as a
non-qualified retirement benefit. After your termination, you will be provided
with continued healthcare benefits for a period of two (2) years after your
termination date.

If you are entitled to receive severance benefits under this Agreement, you will
not be required to mitigate the amount of any payment provided for in this
Agreement by seeking other employment or otherwise, and any amount received from
subsequent employment will not offset your Salary Continuation payments (as
defined under this Agreement).

Restrictive Covenants

In light of the unique character of your position with the Company, the business
relationships you have developed and will continue to develop while employed by
the Company, and your knowledge of the Company’s business affairs including the
Confidential Information (as defined below), and with the acknowledgment of the
continuing consideration which you will receive from the Company as a member of
its senior executive management team, and the personal financial security which
is provided under this Agreement in the event of your Involuntary Termination,
or in the event of a change in control as defined in the Company’s Change in
Control Severance Plan, you agree to the following Restrictive Covenants:

Noncompetition: During your employment and for a period of two (2) years
thereafter (regardless of whether the termination of your employment is
voluntary or involuntary), you will not directly or indirectly provide services,
whether as a director, officer, partner, owner, employee, inventor, consultant,
advisor, agent, or otherwise, to any domestic or international business or firm
that is engaged or has plans to become engaged in the manufacturing,
fabricating, distributing or selling of aluminum and/or

 

4



--------------------------------------------------------------------------------

aluminum related products for the aerospace, automotive, packaging, home
exterior or other aluminum fabricated product markets, the mining of bauxite,
conversion and refining of bauxite into alumina and/or the sale or distribution
of alumina or alumina related chemical products or any other line of business in
which the Company is involved or becomes involved during your employment with
the Company (collectively, the “Aluminum Business”). However, you may own up to
five percent (5%) of the outstanding securities of any publicly traded company.

It is not the Company’s intention to restrict or limit your activities, unless
it is believed that there is a substantial possibility that your future
employment, or activities in any of the lines of business in which the Company
is engaged may be detrimental to the Company. So as to not unduly restrict your
future employment, if you desire to enter into any employment arrangement or
relationship with any entity in the above identified markets within the two year
period, please consult with me to discuss your intended relationship with the
competitive entity. You and the Company recognize that due to the many different
businesses which presently compete, or which in the future may compete with the
Company in the Aluminum Business, the Company will discuss your desire to enter
into a business or professional relationship with any manufacturer or firm which
may be perceived as a competitor. Please contact the Company’s General Counsel
if you wish to discuss future business relationships.

Nonsolicitation: During your employment and for a period of two (2) years
thereafter (regardless of whether the termination of your employment was
voluntary or involuntary), you will not directly or indirectly (i) solicit,
induce or attempt to solicit or induce any current or future employee of the
Company to leave the Company for any reason, or (ii) solicit business from, or
engage in business with, any current or future customer or supplier of the
Company which you met and dealt with during your employment with the Company for
any purpose. In the event that you become aware that any present or future
employee of the Company has been hired by any business or firm with which you
are then affiliated, you will immediately notify the Company’s General Counsel
to confirm your non-solicitation of said employee.

Confidentiality: During your employment with the Company and at all times
thereafter, you will maintain the confidentiality of any and all information
about the Company which is not generally known or available outside the Company,
including without limitation, strategic plans, technical and operating know-how,
business strategy, trade secrets, customer information, business operations and
other proprietary information (“Confidential Information”), and you will not,
directly or indirectly, disclose any Confidential Information to any person or
entity, or use any Confidential Information, whether for your benefit or the
benefit of any new employer or any other person or entity, or in any other
manner that is detrimental to or inconsistent with any interest of the Company.
If you receive notice that you may be required to disclose any

 

5



--------------------------------------------------------------------------------

Confidential Information pursuant to a subpoena or other lawful process, you
must notify the Company’s General Counsel immediately.

You acknowledge and agree that given the nature of the Company’s business, which
is conducted throughout the world, and your position of confidence and trust
with the Company, the scope and duration of these Restrictive Covenants are
reasonable and necessary to protect the legitimate business interests of the
Company. You further acknowledge that you have received substantial compensation
from the Company and that your general skills and abilities are such that you
can be gainfully employed in noncompetitive employment, and that this Agreement
will in no way prevent you from earning a living following your employment with
the Company.

You also recognize and agree that any breach or threatened or anticipated breach
of any part of these Restrictive Covenants will result in irreparable harm to
the Company, and that the remedy at law for any such breach or threatened breach
will be inadequate. Accordingly, in addition to any other legal or equitable
remedies that may be available to the Company, you agree that the Company shall
be entitled to obtain an injunction, without posting a bond, to prevent any
breach or threatened breach of any part of these Restrictive Covenants. You
agree to reimburse the Company for all costs and expenses, including reasonable
attorney’s fees and costs, incurred by the Company in connection with the
enforcement of its rights under this Agreement.

In the event that any court of competent jurisdiction finds that the limitations
set forth in these Restrictive Covenants are overly broad with respect to
duration, geographic scope or scope of prohibited activities, such court shall
have the authority to reduce the duration, area or activities of such provisions
so as to be enforceable to the maximum extent compatible with applicable law,
and such provisions shall then be enforced as modified. In the event that a
court reduces the duration of the restriction, any unpaid Salary Equivalent or
Salary Continuance, as set forth above, shall be reduced on a pro rata basis.

Governing Law; Jurisdiction

This Agreement shall be governed and interpreted in accordance with the laws of
the State of New York without reference to its choice of law principles. Any
action arising out of or related to this Agreement shall be brought in the state
or Federal courts located in New York City, and you and the Company consent to
the jurisdiction and venue of such courts.

Amendment; Waiver

 

6



--------------------------------------------------------------------------------

No provision of this Agreement may be modified, waived, or discharged unless
such waiver, modification or discharge is in writing and signed by the Chief
Executive Officer of the Company. Any failure by you or the Company to enforce
any of the provisions of this Agreement shall not be construed to be a waiver of
such provisions or any right to enforce each and every provision in the future.
A waiver of any breach of this Agreement shall not be construed as a waiver of
any other or subsequent breach.

Successors; Binding Agreement

The Company shall have the right to assign its rights and obligations under this
Agreement to any entity that acquires all or substantially all of the assets of
the Company and continues the Company’s business. The rights and obligations of
the Company under this Agreement shall inure to the benefit and shall be binding
upon the successors and assigns of the Company.

 

7



--------------------------------------------------------------------------------

Severability

In the event that any one or more of the provisions of this Agreement shall be
held to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remainder of this Agreement shall not in way be affected
or impaired thereby.

Entire Agreement

You acknowledge that you have not relied upon any representations (whether oral
or written) from the Company, other than as set forth in this Agreement. This
Agreement sets forth the entire agreement and understanding between you and the
Company and merges and supersedes any and all prior discussions, agreements,
arrangements and understandings with regard to the subject matter hereof, and
may not be modified, amended, discharged or supplemented in any respect, except
by a subsequent writing signed by you and the Company. In the event that the
Salary Equivalent, Salary Continuance, Severance Payment, additional years of
pension service and continued healthcare benefits in the aggregate are more than
2.99 times of your base salary and bonus, the payments which you will be
eligible to receive under this Agreement will be reduced accordingly. Except for
involuntary separation benefits or other similar severance payments, this
Agreement does not supersede the terms of your employment agreement dated
August 14, 2007 or any other compensation plans, stock option programs, welfare
benefit plans, or other such plans or programs in which you are eligible to
participate, or may become eligible to participate.

If you agree to the terms of this Agreement, please sign on the line provided on
the next page and return two signed copies to Donna Dabney, Corporate Secretary
. A fully executed copy will be returned to you for your files after it is
signed by the Company.

Sincerely,

ALCOA INC.

By:

  /s/ Alain J.P. Belda

Title:

 

Chairman of the Board and

Chief Executive Officer

Dated:

  February 15, 2008

 

 

 

Agreed to and accepted:

/s/ Klaus Kleinfeld

 

Klaus Kleinfeld

President and Chief Operating Officer

 

8



--------------------------------------------------------------------------------

Exhibit A

RELEASE AGREEMENT

RELEASE AGREEMENT (this “Release Agreement”), dated as of
                                , between Alcoa Inc. (the “Company”), and Klaus
Kleinfeld (“Releasor”).

WHEREAS, Releasor was employed by the Company as President and Chief Operating
Officer;

WHEREAS, Releasor and the Company are parties to a letter agreement dated
October 1, 2007 (the “Letter Agreement”).

WHEREAS, Releasor’s employment with the Company terminated as of
                                .

NOW, THEREFORE, in consideration of the promises and of the releases,
representations, covenants and obligations contained herein, the parties hereto
agree as follows:

1. Severance Payment. Subject to Releasor’s execution of this Release Agreement
and compliance with the terms of the Letter Agreement, the Company shall pay
Releasor an amount equal to $50,000.00, less all amounts required or authorized
to be withheld by law including, but not limited to, any applicable federal,
state or local taxes following the Effective Date (as defined in paragraph 5
below).

2. Release. Releasor knowingly and voluntarily releases and forever discharges
the Company, its parents, and each of their respective subsidiaries and
affiliates, together with their respective present and former directors,
managers, officers, shareholders, employees, agents, and each of their
respective predecessors,

 

9



--------------------------------------------------------------------------------

heirs, executors, administrators, successors and assigns (collectively, the
“Releasees”) from any and all debts, obligations, demands, actions, causes of
action, accounts, covenants, contracts, agreements, damages, omissions,
promises, and any and all claims and liabilities whatsoever, of every name and
nature, known or unknown, suspected or unsuspected, both in law and equity
(“Claims”), which Releasor ever had, now has, or may hereafter claim to have by
reason of any matter, cause or thing whatsoever arising out of or relating to:
(a) any events, occurrences or omissions from the beginning of time to the time
Releasor signs this Release Agreement, or (b) Releasor’s employment with the
Company or termination thereof (the “Release”). The Release shall apply to any
Claim of any type, including, without limitation, any and all Claims of any type
that you may have arising under the common law, the Age Discrimination in
Employment Act of 1967, the Older Workers Benefit Protection Act, Title VII of
the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Americans With
Disabilities Act of 1990, the Family and Medical Leave Act of 1993, the Employee
Retirement Income Security Act of 1974, or the New York State and City Human
Rights Laws, each as amended, and any other federal, state or local statutes,
regulations, ordinances or common law creating employment-related causes of
action, or under any policy, agreement, understanding or promise, written or
oral, formal or informal, between Releasor and any of the Releasees, and all
Claims for alleged tortious, defamatory or fraudulent conduct; provided,
however, that nothing in the Release shall: (i) affect any vested employee
benefits to which Releasor may be entitled under any existing employee benefit
plans of the Company, or (ii) prohibit Releasor from enforcing this Release
Agreement or the Letter Agreement. By signing this Release Agreement, Releasor
represents that he or she shall not be entitled to any personal recovery in any
action or proceeding that may be commenced on his or her behalf in any way
arising out or relating to any of the matters that are the subject of the
Release.

3. Representation. Releasor represents that he or she has not commenced or
joined in any claim, charge or action against any of the Releasees, arising out
of or relating in any way to Releasor’s relationship with the Company, or the
termination thereof.

4. Continuation of Restrictions. Releasor represents and agrees that the
obligations and representations set forth in the Restrictive Covenants in the
Letter Agreement, on their stated terms, regarding noncompetition,
nonsolicitation and confidentiality, shall remain in full force and effect.

5. Consultation with Attorney; Voluntary Agreement. Releasor represents that the
Company has advised Releasor to consult with an attorney of Releasor’s choosing
prior to signing this Release Agreement. Releasor further represents that he or
she understands and agrees that he or she has the right and has been given the
opportunity to review this Release Agreement, with an attorney of Releasor’s
choice.

 

10



--------------------------------------------------------------------------------

Releasor further represents that he or she understands and agrees that the
Company is under no obligation to offer the payment set forth in paragraph 1
above, and that Releasor is under no obligation to consent to this Release
Agreement, and that Releasor has entered into this Release Agreement freely and
voluntarily. Releasor shall have twenty-one (21) days to consider this Release
Agreement, unless Releasor is terminated in connection with a an exit incentive
or other group termination program, in which case Releasor shall have forty-five
(45) days to consider this Release Agreement. In either case, once Releasor has
signed this Release Agreement, Releasor shall have seven (7) additional days
from the date of execution to revoke his or her consent. Any such revocation
shall be made in writing to                              and shall be deemed to
have been duly given when hand delivered or when mailed by United States
certified mail, return receipt requested. If no such revocation occurs, this
Release Agreement shall become effective on the eighth (8th) day after Releasor
shall have executed and returned it to the Company (the “Effective Date”). In
the event that Releasor revokes his or her consent to this Release Agreement
prior to the Effective Date, this Release Agreement shall be null and void and
no payments shall be due hereunder.

6. Entire Agreement. Releasor acknowledges that he or she has not relied upon
any representations (whether oral or written) from the Company, other than as
set forth in this Release Agreement. This Release Agreement sets forth the
entire agreement and understanding between Releasor and the Company and merges
and supersedes any and all prior discussions, agreements, arrangements and
understandings with regard to the subject matter hereof, except for the Letter
Agreement, and may not be modified, amended, discharged or supplemented in any
respect, except by a subsequent writing signed by Releasor and the Company.

7. Successors; Binding Agreement. The Company shall have the right to assign its
rights and obligations under this Release Agreement to any entity that acquires
all or substantially all of the assets of the Company and continues the
Company’s business. The rights and obligations of the Company under this Release
Agreement shall inure to the benefit and shall be binding upon the successors
and assigns of the Company.

8. Severability. In the event that any one or more of the provisions of this
Release Agreement shall be held to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remainder of this Release Agreement
shall not in way be affected or impaired thereby.

9. Governing Law; Jurisdiction. Without reference to any principles concerning
choice of law, this Release Agreement shall be governed and interpreted in
accordance with the laws of the State of New York. Any action arising out of or
related to this Release Agreement shall be brought in the state or Federal
courts located in New

 

11



--------------------------------------------------------------------------------

York City, and you and the Company consent to the jurisdiction and venue of such
courts.

10. Counterparts. This Release Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the Company and Releasor have executed this Release
Agreement, on the date and year set forth below.

 

    ALCOA INC. By:       [NAME]   [TITLE]       [NAME]

Dated:    

 

12